 1

 2

 3

 4                                        UNITED STATES DISTRICT COURT
 5                                      EASTERN DISTRICT OF CALIFORNIA
 6

 7       KITAE NAM,                                                No. 1:20-CV-01273 NONE EPG
 8                              Plaintiff,
 9               v.                                                ORDER REGARDING SETTLEMENT
                                                                   CONFERENCE PROCEDURES
10       SAFECO INSURANCE COMPANY OF
         AMERICA,
11
                               Defendant.
12

13

14              The Court sets a settlement conference for August 12, 2021, at 1:00 pm, Courtroom 10,
15   before Magistrate Judge Erica P. Grosjean.
16              The Court is willing to conduct the conference in person or remotely, by Zoom. The
17   parties shall meet and confer and email the Court at mrooney@caed.uscourts.gov no later than
18   fourteen days from today regarding their preference. If all parties do not agree to conduct the
19   conference by Zoom, or if the parties do not email the Court within fourteen days, the conference
20   will take place in person.1
21              Unless otherwise permitted in advance by the Court, the attorneys who will try the case
22   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
23   at trial, documents or otherwise, be brought to the settlement conference for presentation to the
24   settlement judge. Neither the settlement conference statements nor communications during the
25   settlement conference with the settlement judge can be used by either party in the trial of this
26   case.
27

28   1
         Covid-19 restrictions, such as social distancing and masks,1may be required.
 1          Absent permission from the Court, in addition to counsel who will try the case being
 2   present, the individual parties shall also be present. In the case of corporate parties, associations
 3   or other entities, and insurance carriers, a representative executive with authority to discuss,
 4   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
 5   A representative with unlimited authority shall either attend in person or be available by phone
 6   throughout the conference. In other words, having settlement authority “up to a certain amount”
 7   is not acceptable.
 8          IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
 9   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
10   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
11   CONFERENCE.
12          Confidential Settlement Statements
13          At least five (5) court days prior to the settlement conference, each party shall submit a
14   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
15   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
16   served on any other party. Each statement shall be clearly marked "confidential" with the date
17   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
18   Conference Statement shall include the following:
19                  A. A brief statement of the facts of the case.
20                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
21                  upon which the claims are founded; a forthright evaluation of the parties'
22                  likelihood of prevailing on the claims and defenses; and a description of the major
23                  issues in dispute.
24                  C. A summary of the proceedings to date.
25                  D. An estimate of the cost and time to be expended for further discovery, pretrial
26                  and trial.
27                  E. The relief sought.
28                  F. The party's position on settlement, including present demands and offers and a
                                                      2
 1               history of past settlement discussions, offers and demands.
 2   IT IS SO ORDERED.
 3

 4   Dated:   June 3, 2021                                 /s/
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
